Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention pertains to testing features within an integrated circuit. The claimed invention(claim 1 as the only independent claim) recites in part:
“…a plurality of scan flip-flops (FFs), each having a data input terminal, a scan input terminal, a clock input terminal, a scan enabling terminal and an output terminal, wherein when the scan enabling terminal receives a first voltage level, data received by the data input terminal is output from the output terminal according to a first clock received by the clock input terminal, when the scan enabling terminal receives a second voltage level, data received by the scan input terminal is output from the output terminal according to a second clock received by the clock input terminal, and the plurality of scan FFs comprise: 
a first scan FF, as a previous-stage scan FF of the input terminal of the memory, wherein the output terminal of the first scan FF is coupled to the input terminal of the memory; and 
a second scan FF, as a next-stage scan FF of the output terminal of the memory, wherein the input terminal of the second scan FF is coupled to the output terminal of the memory; 
wherein, under a scan mode, the circuit has a load phase and a capture phase, wherein during the load phase, the respective scan enabling terminal of the plurality of scan FFs receives the second voltage level, and during the capture phase, the respective scan enabling terminal of the plurality of scan FFs receives the first voltage level; 
during the load phase, data output by the output terminal of the first scan FF reaches the scan input terminal of the second scan FF via a load path; and 
during the capture phase, data output by the output terminal of the first scan FF loops back to the data input terminal of the first scan FF via a first loop, and the first loop is free from passing through the second scan FF.”
The prior arts of record teach:
Wang et al, "An Efficient Unknown Blocking Scheme for Low Control Data Volume and High Observability," teach a scan test system using enable levels to control bypass and using LFSR elements.
US 2015/0318860  to Wang et al.  teach a first flip-flop 506 and the feedback is used to clock a second flip-flop. As a result, the output of the first flip-flop is driven to a flip-flop  to a high logic state. Since the second gate is disabled, the high logic state of the output from the second flip-flop is not passed through the second gate.
US 2009/0044064  to Sudo teaches a skip circuit configured to: connect a second scan FF group to a third scan FF group; input, in a first time period in the shift operation mode, to the third scan FF group a signal obtained by a logic operation on the output signal of the first scan FF group and an output signal of the second scan FF group; and input, in a second time period other than the first time period in the shift operation mode, the output signal of the first scan FF group to the third scan FF group.
US 7,237,164 to Katchmart teaches an area optimized edge-triggered flip-flop for high-speed memory and provides a bypass mode. The bypass mode allows the area optimized flip-flops to act like a buffer.
However, the prior arts fail to teach the claimed specifics of:
“…when the scan enabling terminal receives a first voltage level, data received by the data input terminal is output from the output terminal according to a first clock received by the clock input terminal, when the scan enabling terminal receives a second voltage level, data received by the scan input terminal is output from the output terminal according to a second clock received by the clock input terminal, and the plurality of scan FFs comprise: 
a first scan FF, as a previous-stage scan FF of the input terminal of the memory, wherein the output terminal of the first scan FF is coupled to the input terminal of the memory; and 
a second scan FF, as a next-stage scan FF of the output terminal of the memory, wherein the input terminal of the second scan FF is coupled to the output terminal of the memory; 
wherein, under a scan mode, the circuit has a load phase and a capture phase, wherein during the load phase, the respective scan enabling terminal of the plurality of scan FFs receives the second voltage level, and during the capture phase, the respective scan enabling terminal of the plurality of scan FFs receives the first voltage level; 
during the load phase, data output by the output terminal of the first scan FF reaches the scan input terminal of the second scan FF via a load path; and 
during the capture phase, data output by the output terminal of the first scan FF loops back to the data input terminal of the first scan FF via a first loop, and the first loop is free from passing through the second scan FF.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-19 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111